Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  159088                                                                                               Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  IN THE MATTER OF                                                                                                    Justices


  BYRON J. KONSCHUH, JUDGE                                          SC: 159088
  40th CIRCUIT COURT                                                JTC Formal Complaint 100
  BEFORE THE JUDICIAL TENURE COMMISSION
  _____________________________________________/

         On order of the Chief Justice, the time allowed for oral argument shall be 20 minutes
  for each side. MCR 7.314(B)(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk